DETAILED ACTION
The present application and arguments have been reviewed and claims 1 and 3-5 are currently rejected while claim 2 is objected to.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 3-5 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/19/2021 has been reviewed and accepted, therefore the IDS is being considered by the examiner.

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1, Line 9, “a fixing nut comprising a first end portion of the fixing nut configured” appears it should be “a fixing nut comprising a first end portion configured”;
Claim 1, Line 20, “moved thereinto the into the second end” appears it should be “moved into the second end”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (KR 20150073571) in view of Gibson (U.S. PGPub No. 2016/0146383).
In regards to Claim 1, Kim discloses a pipe-fitting device (see annotated Fig. 10 below) comprising: 
A fitting body (see annotated Fig. 10) comprising: 
a first end portion (see annotated Fig. 10) comprising an inner threaded portion (see annotated Fig. 10), 
a second end portion comprising an outer threaded portion(see annotated Fig. 10) and an inner inclined surface (see annotated Fig. 10) that narrows from the second end of the fitting body, and 
a narrowest portion (see annotated Fig. 10) between the first end portion of the fitting body and the second end portion of the fitting body; 

a second end portion of the fixing nut comprising an inner circumference that is narrower than an inner circumference of the first end portion of the fixing nut (see annotated Fig. 10); and 
a collet (see annotated Fig. 10) which is provided inside the fixing nut and configured to press inward when the fixing nut is rotated and tightened (see Fig. 11), 
wherein the collet includes a seating portion (see annotated Fig. 10) provided inside the fixing nut, a bending portion (see annotated Fig. 10) which is connected to the seating portion and 
in which a bending groove (considered as 524 in Fig. 9; see paragraph 0125, last line, of the translated specification provided in this application) is formed at the inner side of the bending portion, 
an end portion of the bending portion positioned inside the second end of the fitting body such that when the fixing nut is tightened, the end portion of the bending portion is moved thereinto the second end portion of the fitting body along the inner inclined surface causing the bending portion to be bent inward at the bending groove (see Figs. 10-11 where it is shown that the incline surface causes bending of the bending portion at the bending groove), 
a pressing portion (see annotated Fig. 10; see paragraph 0126, lines 3-4, where this portion of the “grip part” is in contact with the pipe) which protrudes from an inner side of the end portion of the bending portion and is configured to press and seal when a pipe has been inserted into the fitting body through the second end of the fixing nut, and 

but Kim does not disclose the protecting portion protruding from the end portion of the bending portion in front of the pressing portion.
However, Gibson discloses a similar collet (see Fig. 5h) wherein the collet comprises a “pressing” portion (considered as 1644 in Fig. 5h) and a “protecting” portion (considered as 1632 in Fig. 5h); 
wherein the “protecting” portion protrudes from the end portion “for bearing against a fitting body or another ferrule” (see Page. 1, Paragraph 0004, Lines 1-3); 
It would have been obvious to one of ordinary skill in the art before the effective filling date to modify the collet of Kim with the provision of a “protecting” portion as taught by Gibson because Gibson discloses that if the “protecting” portion is too small or non-existent, due to a large angle between the “protecting” portion and “pressing” portion (see Figs. 3a-b for illustrative purposes only), then there is an increased potential that the “pressing” portion will endure damage (see Page. 3, Paragraph 0070, lines 1-3). In addition, Gibson added that recessing the “pressing” portion provides reduced tool wear and thus the life of the tool is increase (see Page. 3, Paragraph 0070, Lines 4-5), thus a “protection” portion protruding in front of the “pressing” portion increases the life of the tool.   
In further regards to the angle between the “protecting” and “pressing” portions, if the angle was equal to 90-degrees, then it appears that a “protection” portion would not exist and if the angle was equal to 0-degrees, then the “pressing” portion would not exist, which is why an angle between 30- to 45-degrees is optimum (see the last 5 lines of paragraph 0069). 


    PNG
    media_image1.png
    815
    821
    media_image1.png
    Greyscale


In regards to claim 3, Kim in view of Gibson further discloses:
The pipe-fitting device of claim 1, further comprising a fixing nut packing (see annotated Fig. 10 above hereinafter) placed inside the fixing nut, for preventing movement of the fixing nut, when the pipe has been inserted into the fitting body through the second end of the fixing .  

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Gibson as applied to claim 1 above, and further in view of Takagi et al. (U.S Patent No. 3,708,186).
In regards to claim 4, Kim in view of Gibson discloses the pipe-fitting device of claim 1, wherein the “protection” portion of the “collet” moves into the gap (see annotated Fig. 10 and Fig. 11) but does not disclose a fitting body packing positioned inside the fitting body.
However, Takagi discloses a similar pipe-fitting device (see annotated Fig. 1 below) which comprises a fixing nut (considered as 12 in Fig. 1), second pipe (considered as 1 in Fig. 1), collet (considered as 4 in Fig. 1), fitting body (considered as 9 in Fig. 1), and fitting body packing (considered as “annular packing” and shown as 8 in Fig. 1) made of rubber material and positioned inside the fitting body, pressed against the second pipe and the protecting portion when the collet moves into the gap (see Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filling date to modify Kim to provide a “fitting body packing” in addition to the “collet” as Takagi has taught that providing a “fitting body packing” in addition to a “collet” provides a fluid-tight seal between the “fitting body,” “collet,” and “second pipe“(see Col. 3, Lines 32 – 40).


    PNG
    media_image2.png
    832
    713
    media_image2.png
    Greyscale


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Gibson as applied to claim 1 above, and further in view of Yoon (U.S PGPub No. 2012/0313367).
In regards to claim 5, Kim in view of Gibson discloses the pipe-fitting device of claim 1, but does not disclose an adhesive tape wherein the adhesive tape is applied over an outer circumference. 

It would have been obvious to a person of ordinary skill in the art before effective filling date to use a known technique as taught by Yoon to the pipe-fitting device of Kim in view of Gibson since applying tape to outer circumferential surfaces of the fitting body and the fixing nut to prevent rotation of the fixing nut and to maintain a predetermined distance between the fitting body and the fixing nut can be achieved without any undue experimentation and the results would be predictable. 
 
Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of the record and not relied upon is considered pertinent to applicant’s disclosure: 
Galante et al. (U.S. PGPub No. 2006/0138771) discloses a pipe fitting device wherein the pipe fitting device comprises a fixing nut, fitting body, and collet, wherein a collet comprises a bending groove. 
Kattler et al. (U.S. PGPub No. 2011/0227337) discloses a pipe fitting device wherein the pipe fitting device comprises a fixing nut, fitting body, and collet, wherein a collet comprises a bending groove.
Roberts (U.S. Patent No. 3,830,532) discloses a pipe fitting device wherein the pipe fitting device comprises a fixing nut, fitting body, and collet, wherein a collet comprises a bending groove.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER TYLER RUFRANO whose telephone number is (571)272-6223. The examiner can normally be reached Mon - Fri 8:30AM to 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/A.T.R./Examiner, Art Unit 3679                                                                                                                                                                                                        
/Matthew Troutman/Supervisory Patent Examiner, Art Unit 3679